DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examination Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 08, 2020 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 1 “a lateral line connected to the  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Examiner’s Note: the lateral line (20) is not connected to the feeder (22), Figures 1 and 2 shown that the lateral line (20) and the feeder (22)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With regard to claim 10 recites “an isolated power supply that electrically isolates the controller and the transformer” and with regard to claim 16 recites “an isolated power supply that electrically isolates the switching device and the transformer” which renders the claims vague and indefinite.  It is unclear the meaning of “that electrically isolates”, and a question is raised, how the isolated power supply is able to electrically isolates the controller and the transformer and the switching device? Clarification is required.
The applicant specification recites in paragraph [0006] lines 13-15 “An isolated power supply is provided between the transformer and the controller to provide voltage isolation.” For purposes of the examination and according to the teachings of the specification any isolated power supply provided between the transformer and the controller is able to provide voltage isolation. Therefore, the limitation of claim 10 has been interpreted as “an isolated power supply is provided between the transformer and the controller to provide voltage isolation” and the limitation of claim 16 has been interpreted as “an isolated power supply is provided between the transformer and switching device to provide voltage isolation”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 2, 4 – 11, 15 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Papapanagiotou (WO 2011/032585 A1) (IDS Record) in view of Rocamora (US 2006/0084419 A1) (IDS Record).

With regard to claim 1, Papapanagiotou teaches a fault protection system (Fig. 1 – Fig. 14) (Abstract, lines 1-2) for providing protection from fault current in a power distribution network (claim 1, lines 1-4; page 1, lines 12-15), the system comprising:

a lateral line (Lateral Line – Fig. 1, see figure below) connected to the feeder (Feeder – Fig. 1, see figure below) (electrically connected);
a switching device (104, 105 – Fig. 1) including a switch (105 – Fig. 1) that is electrically coupled to the lateral line (Lateral Line – Fig. 1, see figure below), the switch (105 – Fig. 1) be switchable to allow and block current flow through the switching device (104, 105 – Fig. 1) (page 7, lines 9-12); and
a distribution transformer (106 – Fig. 1) and receiving a power signal from the switching device (104, 105 – Fig. 1) when the switch (105 – Fig. 1) is closed and not receiving the power signal from the switching device (104, 105 – Fig. 1) when the switch (105 – Fig. 1) is open (page 7, lines 9-12 ).
Papapanagiotou does not expressly teach a utility pole; a feeder connected to the utility pole; the lateral line connected to the feeder and the utility pole; the distribution transformer mounted to the utility pole.
Rocamora teaches a fault protection system for providing protection (Fig. 1 – Fig. 6) from fault current in a power distribution network ([0025] lines 1-10), the system comprising:
a utility pole (202 – Fig. 2);
a feeder (implicit) ([0022] lines 1-9; Rocamora teaches a protection of a three-phase feeder by the switching device 205 implies connection of the feeder to the same utility pole) connected to the utility pole (202 – Fig. 2);
a lateral line (implicit) (Rocamora teaches a protection of a lateral line (i.e., “branches or taps”) by the switching device 205 implies connection of the lateral line to the same utility pole) connected to the feeder (implicit) and the utility pole (202 – Fig. 2);
a switching device (205, 505 – Fig. 2, Fig. 5) including a switch (590 – Fig. 5) configured to allow and block current flow through the switching device ([0033] lines 1-18); and
a distribution transformer (240 – Fig. 2) mounted to the utility pole (202 – Fig. 2) and receiving a power signal from the switching device (205 – Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the fault protection system of Papapanagiotou, to have a utility pole; a feeder connected to the 
Examiner’s Note: Examiner's brings as extrinsic evidence the reference Montich (US 2020/0411260 A1) (Fig. 1), to show a power distribution network (Fig. 1), comprising: a utility pole (12 – Fig. 1); a feeder (16 – Fig. 1) connected to the utility pole (12 – Fig. 1); a lateral line (28 – Fig. 1) connected to the feeder (16 – Fig. 1) and the utility pole (12 – Fig. 1); a switching device (18 – Fig. 1).
With regard to claim 2, Papapanagiotou and Rocamora teaches all the limitations of claim 1, and Papapanagiotou further teaches the switching device (104, 105 – Fig. 11) is secured to the distribution transformer (106 – Fig. 11) (the switching device (104, 105 – Fig. 11) is enclosed on a container/housing (G – Fig. 11) and the distribution transformer (106 – Fig. 11) is enclosed on a separate container/housing (H – Fig. 11); Papapanagiotou teaches the switching device is secured to the distribution transformer).
With regard to claim 4, Papapanagiotou and Rocamora teaches all the limitations of claim 2, and Papapanagiotou further teaches the switching device (104, 105 – Fig. 11) is secured to a bushing (501 – Fig. 11) on the distribution transformer (106 – Fig. 11) (Fig. 11 teaches a separate container/housing (H – Fig. 11) co-joins a container/housing (G – Fig. 11) wherein the switching device (104, 105 – Fig. 11) is secured to the  bushing (501 – Fig. 11)).
With regard to claim 5, Papapanagiotou and Rocamora teaches all the limitations of claim 1, and Rocamora further teaches the switching device (205 – Fig. 2) is mounted to the utility pole (202 – Fig. 2) and is spaced from the transformer (240 – Fig. 2) that is also mounted to the utility pole (202 – Fig. 2).
With regard to claim 6, Papapanagiotou and Rocamora teaches all the limitations of claim 1, and Rocamora further teaches the switching device (205, 305 – Fig. 2, Fig. 3) is powered by the distribution transformer (240 – Fig. 2) through an isolated power supply (361, 363 – Fig. 3) ([0039] lines 1-10, [0040] lines 1-4, [0041] lines 1-4).
With regard to claim 7, Papapanagiotou and Rocamora teaches all the limitations of claim 1, and Rocamora further teaches the switch (590 – Fig. 5) is a vacuum interrupter ([0051] lines 1-2) and the switching device (205, 305, 505 – Fig. 2, Fig. 3, Fig. 5) includes a current sensor (309 – Fig. 3) and a controller (210, 310 – Fig. 2, Fig. 3).
With regard to claim 8, Papapanagiotou and Rocamora teaches all the limitations of claim 7, and Rocamora further teaches the switching device (205, 305, 505 – Fig. 2, Fig. 3, Fig. 5) includes a current transformer (309 – Fig. 3) that powers the controller (210, 310 – Fig. 2, Fig. 3) ([0038] lines 5-9).
With regard to claim 9, Papapanagiotou and Rocamora teaches all the limitations of claim 7, and Rocamora further teaches the controller (210 – Fig. 2) receives power from the distribution transformer (240 – Fig. 2) (see Fig. 2).
With regard to claim 10, Papapanagiotou and Rocamora teaches all the limitations of claim 9, and Rocamora further teaches an isolated power supply (361, 363 – Fig. 3) ([0039] lines 1-10, [0040] lines 1-4, [0041] lines 1-4) is provided between the transformer (240 – Fig. 2) and the controller (210, 310 – Fig. 2, Fig. 3) to provide voltage isolation. 
With regard to claim 11, Papapanagiotou and Rocamora teaches all the limitations of claim 1, and Rocamora further teaches the switching device (205 – Fig. 2) is a single-phase recloser (claim 28, lines 1-2; [0033] lines 10-14).
With regard to claim 15, Papapanagiotou teaches a protection system (Fig. 1 – Fig. 14) (Abstract, lines 1-2) for providing protection from fault current in a power distribution network  (claim 1, lines 1-4; page 1, lines 12-15), the system comprising:
a switching device (104, 105 – Fig. 1) including a switch (105 – Fig. 1) that is switchable to allow and block current flow through the switching device (104, 105 – Fig. 1) (page 7, lines 9-12); and
a distribution transformer (106 – Fig. 1) receiving a power signal from the switching device (104, 105 – Fig. 1) when the switch (105 – Fig. 1) is closed and not receiving the power signal from the switching device (104, 105 – Fig. 1) when the switch (105 – Fig. 1) is open (page 7, lines 9-12). 
Papapanagiotou does not expressly teach the switching device is powered by the distribution transformer.

It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the fault protection system of Papapanagiotou, to have the switching device is powered by the distribution transformer, as taught by Rocamora, since doing so is within the ordinary capability of those skilled in the art because this configuration is well known in the art, and in order to provide for remote operation of the electronic controls/controller.
With regard to claim 16, Papapanagiotou and Rocamora teaches all the limitations of claim 15, and Rocamora further teaches an isolated power supply (361, 363 – Fig. 3) ([0039] lines 1-10, [0040] lines 1-4, [0041] lines 1-4) is provided between the transformer (240 – Fig. 2) and switching device (205, 305 – Fig. 3) to provide voltage isolation.
With regard to claim 17, Papapanagiotou and Rocamora teaches all the limitations of claim 15, and Rocamora further teaches wherein the switching device (205 – Fig. 2) is a single-phase recloser (claim 28, lines 1-2; [0033] lines 10-14) including a current sensor (309 – Fig. 3) and a controller (210, 310 – Fig. 2, Fig. 3) and the switch (590 – Fig. 5) is a vacuum interrupter ([0051] lines 1-2).
With regard to claim 18, Papapanagiotou and Rocamora teaches all the limitations of claim 17, and Rocamora further teaches the controller (210 – Fig. 2) receives power from the distribution transformer (240 – Fig. 2) (the controller (210 – Fig. 2) is powered throughout the supply voltage cable (220 – Fig. 2)).

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Papapanagiotou (WO 2011/032585 A1) and Rocamora (US 2006/0084419 A1) in further view of Kowalyshen (US 2008/0217148A1)(IDS Record).
 
With regard to claim 3, Papapanagiotou and Rocamora teaches all the limitations of claim 1, and Papapanagiotou further teaches the distribution transformer (106 – Fig. 11) includes a bushing (501 – 
Kowalyshen teaches a bushing (112’, 170 – Fig. 3) having an internal conductor (112’ – Fig. 3) and an outer insulating body (170 – Fig. 3) ([0029] lines 6-8) and the switching device (100 – Fig. 3) includes an outer insulating body (102 – Fig. 3) ([0021] lines 2-3), and wherein the insulating bodies of the bushing and the switching device (170, 102 – Fig. 3) are molded together ([0029] lines 6-8).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the fault protection system of Papapanagiotou and Rocamora, to have a bushing having an internal conductor and an outer insulating body, and wherein the insulating bodies of the bushing and the switching device are molded together, as taught by Kowalyshen, in order improve the process of fabrication and reduce cost of fabrication.

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Papapanagiotou (WO 2011/032585 A1) (IDS Record) in view of Kowalyshen (US 2008/0217148A1) (IDS Record).

With regard to claim 12, Papapanagiotou teaches a fault protection system (Fig. 1 – Fig. 14) (Abstract, lines 1-2) for providing protection from fault current in a power distribution network (claim 1, lines 1-4; page 1, lines 12-15), the system comprising:
a switching device (104, 105 – Fig. 11) including a switch (105 – Fig. 11) that is switchable to allow and block current flow through the switching device (104, 105 – Fig. 11) (page 7, lines 9-12), the switching device (104, 105 – Fig. 11) including an outer insulating body (G – Fig. 11); and
a distribution transformer (106 – Fig. 11) receiving a power signal from the switching device (104, 105 – Fig. 11) when the switch (105 – Fig. 11) is closed and not receiving the power signal from the switch device (104, 105 – Fig. 11) when the switch is open (page 7, lines 9-12), the distribution transformer (106 – Fig. 11) including a bushing (501 – Fig. 11).

Kowalyshen teaches a bushing (112’, 170 – Fig. 3) having a center conductor (112’ – Fig. 3) and an outer insulating body (170 – Fig. 3) ([0029] lines 6-8), and the switching device (100 – Fig. 3) includes an outer insulating body (102 – Fig. 3) ([0021] lines 2-3), and wherein the insulating bodies of the bushing and the switching device (170, 102 – Fig. 3) are molded together ([0029] lines 6-8).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the fault protection system of Papapanagiotou and Rocamora, to have a bushing having an internal conductor and an outer insulating body, and wherein the insulating bodies of the bushing and the switching device are molded together, as taught by Kowalyshen, in order improve the process of fabrication and reduce cost of fabrication.

Claim(s) 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Papapanagiotou (WO 2011/032585 A1) and Kowalyshen (US 2008/0217148A1) in further view of Rocamora (US 2006/0084419 A1)(IDS Record).

With regard to claim 13, Papapanagiotou and Kowalyshen teaches all the limitations of claim 12, but do not expressly teach the switching device is a single-phase recloser including a current sensor and a controller and the switch is a vacuum interrupter.
Rocamora teaches the switching device (205 – Fig. 2) is a single-phase recloser (claim 28, lines 1-2; [0033] lines 10-14) including a current sensor (309 – Fig. 3) and a controller (210, 310 – Fig. 2, Fig. 3) and the switch (590 – Fig. 5) is a vacuum interrupter ([0051] lines 1-2).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the fault protection system of Papapanagiotou and Kowalyshen, to have the switching device is a single-phase recloser including a current sensor and a controller and the switch is a vacuum interrupter, as taught by Rocamora, in order improve the protection of the three phase circuits wherein the single-phase recloser is used on three-phase circuits where the load is predominantly single phase (Rocamora, [0022]).

With regard to claim 14, Papapanagiotou, Kowalyshen, and Rocamora teaches all the limitations of claim 13, Rocamora further teaches the switching device (205, 305, 505 – Fig. 2, Fig. 3, Fig. 5) includes a current transformer (309 – Fig. 3) that powers the controller (210, 310 – Fig. 2, Fig. 3) ([0038] lines 5-9).

    PNG
    media_image1.png
    750
    952
    media_image1.png
    Greyscale

Papapanagiotou (WO 2011/032585 A1) – Fig. 1


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Rhein (2002/0179571 A1) teaches a circuit interrupting device used with electrical power distribution systems as protection against a fault current. A battery 150 is preferably used as a power source for electronic control assembly 22 to close vacuum interrupter contacts 32 and 34 when initially installing device 10 and after lock-out of device 10 due to a permanent fault.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836

							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836